Matter of Baker v Bajorek (2015 NY Slip Op 08063)





Matter of Baker v Bajorek


2015 NY Slip Op 08063


Decided on November 5, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 5, 2015

Sweeny, J.P., Acosta, Richter, Manzanet-Daniels, JJ.


16054N 651664/15

[*1] In re Lindsay Warren Baker, et al., Petitioners-Appellants,
vLori Bajorek, et al., Respondents-Respondents.


Peter M. Levine, New York, for appellants.
The Glennon Law Firm P.C., Rochester (Peter J. Glennon of counsel), for respondents.

Order, Supreme Court, New York County (Shlomo Hagler, J.), entered July 1, 2015, which, to the extent appealed from as limited by the briefs, denied petitioners' petition to stay an arbitration proceeding, unanimously affirmed, with costs.
"[A]bsent a clear manifestation of contrary intent," a broad arbitration clause, like the one at issue here, survives and remains enforceable after the termination of the agreement (Remco Maintenance, LLC v CC Mgt. & Consulting, Inc., 85 AD3d 477, 479 [1st Dept 2011]; see also Matter of Primex Intl. Corp. v Wal-Mart Stores, 89 NY2d 594, 598-599 [1997]). The option agreement between petitioners and the corporate defendant does not evince a contrary intent.
Whether respondents' underlying claims are arbitrable is an issue for the arbitrator to resolve (see Remco, 85 AD3d at 479-480; see also Matter of Nationwide Gen. Ins. Co. v Investors Ins. Co. of Am., 37 NY2d 91, 95 [1975]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 5, 2015
CLERK